This is an original action in which it appears that the relator, an inmate of the Indiana State Prison, filed his petition for a writ of habeas corpus; that a writ issued, which was afterward dissolved, *Page 699 
and his petition dismissed. Relator seeks an order mandating the respondent to allow the relator to appeal from the judgment in the habeas corpus proceeding "as a poor person."
The relator may appeal, of course, without permission of the respondent court. It is assumed that he seeks a transcript of the record at the expense of the county. The appeal which he seeks to perfect is not from a judgment against him in the criminal prosecution. In the habeas corpus proceeding he is the moving party. For the reasons indicated in State ex rel. Cutsinger v.Spencer, Judge (1941), ante, p. 148, 37 N.E.2d 88, 41 N.E.2d 601, he is not entitled to the relief prayed.
The petition is denied.
NOTE. — Reported in 40 N.E.2d 970.